Citation Nr: 1313758	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  03-36 490	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increase in a 30 percent rating for paralysis of the left upper plexus, C5-C6.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to May 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability and for a left hand disability (listed as a left hand injury, to include a left finger disability).  By this decision, the RO also denied an increase in a 20 percent rating for paralysis of the left upper plexus, C5-C6, and denied an increased (compensable) rating for a left shoulder disability (fracture of the left scapula).  

In September 2005 and February 2007, the Board remanded this appeal for further development.  

In a February 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Board also denied the Veteran's claims for entitlement to an increase in a 20 percent rating for paralysis of the left upper extremity, C5-C6, and entitlement to an increased (compensable) rating for a left shoulder disability.  The Board remanded the issue of entitlement to service connection for a left hand disability for further development.  

A November 2009 RO decision granted service connection and a 10 percent rating for a left wrist disability (arthritis), effective May 14, 2003.  By this decision, the RO also granted service connection and a noncompensable rating for paralysis of the lower radicular group of the left upper extremity, effective May 14, 2003.  The RO further combined the service-connected paralysis of the lower radicular group of the left upper extremity, with the already service-connected paralysis of the left upper extremity, C5-C6, and assigned a 30 percent rating, effective March 23, 2009.  Therefore, the issue of entitlement to service connection for a left hand disability is no longer on appeal.  Since the grant of a 30 percent rating for paralysis of the left upper extremity, C5-C6, does not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran appealed the Board's February 2009 decision, as to the issues of entitlement to service connection for a low back disability; entitlement to an increase in a 20 percent rating for paralysis of the left upper extremity, C5-C6, and entitlement to an increased (compensable) rating for a left shoulder disability, to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issues of entitlement to service connection for a low back disability; entitlement to an increase in a 20 percent rating for paralysis of the left upper extremity, C5-C6, and entitlement to an increased (compensable) rating for a left shoulder disability, be vacated and remanded.  A February 2010 Court Order granted the motion.  

In March 2010 and August 2011, the Board remanded the issues of entitlement to service connection for a low back disability; entitlement to an increase in a 30 percent rating for paralysis of the left upper plexus, C5-C6, and entitlement to an increased (compensable) rating for a left shoulder disability, for further development.  

In an August 2012 decision, the Board granted a 20 percent rating for a left shoulder disability for the period prior to June 17, 2010, and granted a 10 percent rating for a left shoulder disability for the period since June 17, 2010.  The Board remanded the issues of entitlement to service connection for a low back disability and entitlement to an increase in a 30 percent rating for paralysis of the left upper plexus, C5-C6, for further development.  

A February 2013 RO decision granted service connection and a 10 percent rating for a low back disability (chronic low back strain), effective May 14, 2003.  Therefore, that issue is no longer on appeal.  


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.









ORDER

The appeal is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


